       Case 1:20-cv-00687-GLS-DJS Document 7 Filed 06/22/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

Association of Jewish Camp Operators,               )
                                                    )
Samuel Werzberger, MD, FAAP,                        )
                                                    )
Ariela Orkaby, MD, MPH,                             )
                                                    )
Beth Statfeld,                                      )
                                                    )
Gail Zahtz,                                         )
                                                    )
                 Plaintiffs,                        )
                                                    )
       v.                                           )    Case No. 1:20-CV-0687 (GLS-DJS)
                                                    )
Andrew M. Cuomo, Governor of the                    )
State of New York, in his official capacity,        )
                                                    )
                                                    )
                 Defendant.                         )
                                                    )

        PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
                     AND A PRELIMINARY INJUNCTION

       Plaintiffs, by and through their undersigned counsel Troutman Sanders LLP, respectfully

request that this Court enter a temporary restraining order and preliminary injunction pursuant to

Fed. R. Civ. P 65 against Defendant Governor Andrew M. Cuomo and all those acting in concert

with him from enforcing his in-person gathering and “non-essential” business closure restrictions

to bar all Jewish overnight camps from operating this summer. The grounds for emergency relief

are summarized as follows:

       1.        Plaintiff Association of Jewish Camp Operators (the “Association”) is a consortium

of independent Jewish summer camps that have a shared commitment to creating immersive and

unique camp environments to instill traditional religious Jewish values to children. The members
       Case 1:20-cv-00687-GLS-DJS Document 7 Filed 06/22/20 Page 2 of 5




of the Association serve more than 40,000 Jewish children at camps in New York each summer.

These camps were set to commence this summer on or about June 25, 2020.

       2.      The Parent-Plaintiffs are all sincere practitioners of Judaism who previously have

sent their children to Jewish overnight camps and desire to send their children to Jewish overnight

camps in New York this summer because they believe the unique, immersive experience offered

by the overnight camps constitute an essential component of their children’s education and

religious growth and wellbeing.

       3.      As shown in the accompanying memorandum of law and declarations, the infection

rate of COVID-19 in New York has dramatically slowed since March. Data demonstrates that

COVID-19 health concerns and transmission rates in children are significantly lower than in the

rest of the population, and Jewish overnight camps, in consultation with an esteemed group of

physicians and health policy professionals, have developed strict health and safety protocols to

prevent the introduction and spread of COVID-19 at camp.

       4.      Defendant recently made a broad First Amendment exception from his restrictions

for First Amendment activities that he favors, creating an exemption for mass protests of racial

injustice, explicitly proclaiming agreement with the message invoked by the protestors and

actively encouraging the mass gatherings. Defendant also has allowed a wide array of similar,

secular activities to remain open, such as numerous “non-essential” businesses and entities, child

care services for “essential” workers, summer day camps, and special education services, provided

that such entities follow health guidelines issued by the New York Department of Health to prevent

the transmission of COVID-19.

       5.      Late in the afternoon on Friday, June 12, 2020, Defendant announced that he would

not exempt Jewish overnight camps from his gathering and closure restrictions. This absolute ban




                                                -2-
        Case 1:20-cv-00687-GLS-DJS Document 7 Filed 06/22/20 Page 3 of 5




came despite the health and safety protocols developed by Jewish overnight camps in consultation

with physicians and health policy professionals. These protocols are similar to, and even more

protective than, those issued by the Department of Health governing comparable secular conduct,

such as day camps and child care services.

       6.      Defendant’s restrictions prevent each member of the Association from opening its

Jewish overnight camp this summer and bar Parent-Plaintiffs from sending their children to Jewish

overnight camps in New York this summer, rending such conduct illegal and subject to penalty.

       7.      As set forth in the accompanying Memorandum of Law, Declarations, and Exhibits,

Defendant’s discriminatory enforcement of his gathering and closure restrictions against Jewish

overnight camps violates Plaintiffs’ free exercise of religion by prohibiting Plaintiffs’ ability to

send their children to Jewish overnight camps and to instill Jewish values and religious practices,

as well as Parent-Plaintiffs due process and hybrid free exercise and due process rights to direct

the religious education of their children.

       8.      Plaintiffs simply request that Defendant treat Jewish overnight camps, with their

essential religious elements protected by the First Amendment to the United States Constitution,

the same as other First Amendment conduct that Defendant favors and has exempted from his

restrictions, as well as the other secular conduct comparable to overnight camps that Defendant

has allowed provided that they adhere to health and safety protocols similar to those that Jewish

overnight camps would implement.

       9.      Plaintiffs will suffer irreparable harm in the absence of a temporary restraining

order and preliminary injunction, as the statewide closure of Jewish overnight camps would require

Plaintiffs to sacrifice the provision of constitutionally-protected religious practice, education, and

child-rearing. The balance of the hardships tips strongly in Plaintiffs’ favor, as the strict health




                                                 -3-
        Case 1:20-cv-00687-GLS-DJS Document 7 Filed 06/22/20 Page 4 of 5




and safety protocols that the Jewish overnight camps have implemented would safeguard against

the transmission of the virus, as evidenced by the similar protocols the State has imposed on

comparable secular conduct. Finally, injunctive relief would serve the public interest in securing

the right to the free exercise of religion.

        10.     In support of this Motion, Plaintiffs rely on the accompanying Memorandum of

Law, the Declarations of Daniel S. Berman, MD; Meir Frischman; Avi Schick; Rabbi Avrohom

Schwartz; Ariela Orkaby Sherman, MD, MPH; Gail Zahtz; and the Exhibits attached thereto.

        WHEREFORE, Plaintiffs request:

        (a) that a temporary restraining order be issued by this Court enjoining Defendant and all

those acting in concert with him from enforcing his executive orders to ban all Jewish overnight

camps this summer, and that such relief be granted on or before June 25, 2020 so that Jewish

overnight camps can commence without delay to ensure that Jewish children can begin engaging

in religious practices and education in an immersive, secluded environment, which is particularly

urgent given the closure of the yeshiva schools and lack of religious instruction since early-March;

        (b) such other relief as this Court deems proper.

        Plaintiffs request that the Court waive bond or require only a nominal bond.




                                                -4-
Case 1:20-cv-00687-GLS-DJS Document 7 Filed 06/22/20 Page 5 of 5




This 22nd day of June, 2020.


                               /s/
                               Avi Schick
                               avi.schick@troutman.com

                               TROUTMAN SANDERS LLP
                               875 Third Avenue
                               New York, NY 10022
                               (212) 704-6000

                               Misha Tseytlin (WI Bar No. 102199)
                               misha.tseytlin@troutman.com
                               *Pro Hac Vice Pending

                               TROUTMAN SANDERS LLP
                               227 W. Monroe Street, Suite 3900
                               Chicago, IL 60606
                               (312) 759-1920

                               W. Alex Smith (GA Bar No. 532647)
                               alex.smith@troutman.com
                               *Pro Hac Vice Pending

                               TROUTMAN SANDERS LLP
                               600 Peachtree Street, N.E., Suite 3000
                               Atlanta, Georgia 30308
                               (404) 885-3000

                               Attorneys for Plaintiffs




                                 -5-
